By the Gov/ri

Emmett, C. J.
By an act of the Legislature passed March 20,1858, commissioners were authorized to locate and open out a road leading from a certain point in *156Goodhue county, through the county of Dakota, to another point in the county of Washington; and it was also provided that the counties named should pay for the location and construction of the road, in the same proportion that the length of the x’oad in each, bore to the length of the whole road. It was also made the duty of said commissioners to file with the board oí county commissioners of each county a written statement of the expenses incurred in said location and construction, designating the amount thereof which each county ■was to pay; and they were authorized to draw upon the treasurers of the several counties, orders for the amounts so designated to be paid by the counties respectively. While this act was in force and unchanged, the said road commissioners proceeded to locate and construct the road; and on the 24th day of June, 1858, filed with the commissioners of Washington county the statement of the expenses incurred, required by said act, in which the sum of $844 was designated as the proportion thereof due from said county of Washington. They had also, previous to this time, drawn in small sums, orders, for the exact amount so designated, upon the. treasurer of' Washington county, and the commissioners of said county afterwards levied and collected a tax to meet this demand against their county. In the mean time, before the filing of the statement mentioned, but after the road commissioners had drawn the orders upon the treasurer of Washington county, the Legislature, on the 23d of June, 1858, amended the law under which they had been acting, by repealing that portion which authorized the drawing of orders for the expenses incurred in locating and constructing the road, and by providing that each county should pay for the x’oad within its limits, and that thereafter it should be located, constructed and repaired as provided by the general law applicable to state roads. The county treasurer thereupon refused to pay the orders which the road commissioners had drawn on the treasurer of Washington county, and the Plaintiff, being the holder of such orders to the amount of $655 by purchase from the bearers and holders thereof, brought this action to recover their amount against the county.
It is evident that the Legislature, while assuming to act in *157behalf of the public, in directing the location and construction of this road, at first endeavored to avoid the responsibility of making the public pay for it; and hence confined the expense, not only to the counties through which the road passed, but apportioned it arbitrarily, and without reference to the amount incurred in each. This error they afterwards sought to correct by the amendments before referred to ; and we feel every disposition to aid in so commendable a work.
We are not surprised that the judge of the District Court, to whom the issues were submitted without-the intervention of a jury, did not feel authorized to give to such a law other than a strict construction ; and we hold, with him, that the county of Washington cannot be made liable in this action, unless the law has been strictly complied with. The main object of requiring the commissioners, under the original act, to file a written statement of the expenses incurred, .was, doubtless, to enable the several county boards to examine' into its correctness, and thereafter to provide means for paying the amount for which their county was liable. The extent of this liability could not be known until the expenses were all incurred, and the statement filed, nor could either county be liable to an action prior to this time. When, therefore, the orders on which this action was brought, were drawn, the liability of the county-had not attached ; and before it was officially known what portion of said expenses the county of Washington had to meet and provide for, or whether any expenses at all had been incurred, for which orders might be drawn on the treasurer, the law was so amended as to change entirely the liability of the county, and to take from the road commissioners the right to draw orders for any purpose. In other words, the Legislature took from the road commissioners the right to draw orders, before that right had been properly exercised ; for we hold that, however great the inconvenience, they had no right to draw for the expenses at all, until after all the expenses had been incurred, and the statement thereof filed with the county board, as required by the act previous to the amendment.
It is not our intention here, to decide that the parties performing the labor and services for which the expenses repre*158sented by these orders were incurred, cannot, they or their assigns, recover therefor, even against the county of Washington. We mean to hold, simply, that after the amendment referred to, the county is liable for such expenses only as were incurred within its boundaries. And, as the record does not show what these expenses are, nor even that the orders in the hands of the Plaintiff were given for expenses incurred in the county of Washington, the Plaintiff could not recover in this action.
It is urged that the parties locating and constructing this road, did so on the faith of the counties being liable respectively in the manner provided by the original act; and that the right to hold the counties so responsible cannot be divested by the Legislature.
We do not think this doctrine as to vested rights can have application to this case. Indeed, it would be almost impossible to enforce the principle in favor of the various persons who have aided in locating and constructing this road. It is impossible to tell how many persons were employed, or how many orders were drawn, but judging from the number drawn on the county of Washington, there may have been twelve or fifteen hundred orders in all, and the holders of these several orders have probably all the rights-which belong to the Plaintiff. Now, it will hardly be contended that each laborer employed on this work, so far trusted to the several counties named, as to secure for each day’s labor a vested right to recover of them in the exact proportion which the length of the road in' each bore to the whole length. And yet he would secure this right against all, or none. He could not, however, be said to have trusted all the counties in the proportion named, because, under the law, the commissioners might have paid him by orders drawn on one county alone,— nor that he gave credit to any particular county, when he might be paid by an order on the treasury of another. How then can the Plaintiff reasonably claim a vested right to recover against the county oí Washington, on the ground of the credit given to her at the time, when neither he, nor they under whom he claims, knew on which county the commissioners would give an order for payment?
*159It is farther insisted that the county, after having collected the money by a tax upon property holders, cannot legally refuse to pay it over, and that she is liable to the Plaintifl as for money received for his use.
We do not see that the collecting of the tax can make any difference in the liability of the county. It was, doubtless, collected in ignorance of the amendment before mentioned; and so long as the money thus collected remains in the county treasury, the county authorities may refuse to pay it out until the rights of the parties claiming it are legally established.
Judgment affirmed.